ORDER
The Court having considered and granted the petition for a writ of certiorari in the above entitled case; and
The Court having concluded that there was no waiver of defense counsel’s objection to consideration by the trial court of stetted charges in the determination of the sentences in this case, it is this 6th day of July, 1987
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case remanded to the Court of Special Appeals for consideration of the appeal on its merits. Costs to be paid by Talbot County.